 COAST CONTAINER SERVICE, INC.159Coast Container Service,Inc.andRobert A. Amable.Case 20-CA-11146September 28, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOmary Judgment should not be granted. Respondentdid not file a response to Notice To Show Cause sothe allegations of the Motion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority-in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentUpon a charge filed on March 3, 1976, by RobertA. Amable, an individual, herein called the ChargingParty, and duly served on Coast Container Service,Inc.,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional- Director for Region 20, issued a com-plaint and notice of hearing on April 30, 1976,againstRespondent, alleging, that Respondent hadengaged in and was engaging in unfair labor practic-es affecting commerce within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that (1) on or about Feb-ruary 10 and 11, 1976, Respondent (a) threatenedemployees with plant closure if they supported ordesignated as their collective-bargaining representa-tive Brotherhood of Teamsters and Auto Truck Driv=ers,Local 85, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union; (b) interrogatedthem concerning whether they signed union authori-zation cards; and (c) promised them wage increasesin order to discourage joining or supporting theUnion and/or designing or selecting it as their repre-sentative; (2) in earlyMarch 1976; Respondentgranted an employee a wage increase to persuadehim to disavow his support of the Union; and (3) onor about February 17, 1976, and subsequently onFebruary 27 and March 4, 1976, the Respondent laidoff and terminated employees Robert Amable, Rob-ert Tittel, and Robert Clark because of their union orprotected concerted activities. Respondent failed tofile a timely answer to the complaint.On June 17, 1976, counsel for the General Counselfiled directly with the Board a Motion, for SummaryJudgment with exhibits attached. Subsequently, onJune 23, 1976, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for SumSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the, complaint, file an-answer-thereto.The respondent shall specifically admit, deny, orexplain each of _the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or, explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing issued onApril 30, 1976, and duly served on Respondent onMay 1, 1976, specifically states that unless an answerto the complaint is filed by Respondent within 10days of service thereof "all of the allegations in theComplaint shall be deemed to be admitted to be trueand may be so found by the Board." According tothe record herein, and the uncontroverted allegationsof the Motion for Summary Judgment, counsel fortheGeneral Counsel, by letter dated June 9, 1976,advised Respondent's representative that no answerto the complaint had been filed and if no answerwere received by June 14, 1976, a Motion for Sum-mary Judgment would be filed. No answer havingbeen filed by Respondent by that date counsel fortheGeneral Counsel on June 15, 1976, issued theMotion for Summary judgment herein which was re-ceived by and filed with the Board in Washington,D.C., on June 17, 1976.In his letter of June 18, 1976, enclosing an answerto the complaint, Respondent's counsel asserted that,on June 16, 1976, after the Motion for SummaryJudgment had been issued, Respondent had secured226 NLRB No. 28 160DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom a Board attorney an extension of time to June23, 1976, to file an answer and that, in addition, hehad sought withdrawal of the Motion for SummaryJudgment by the Regional Director. By letter datedJune 21, 1976, Respondent's counsel filed with theBoard a motion to dismiss the complaint. In reply,counsel for the General Counsel, by letter toRespondent's counsel dated June 23, 1976, with acopy to the Board, advised that no extension hadbeen granted I and that it would be inappropriate towithdraw her motion because it had been filed beforethe extension of time to file an answer was requested,and because no reasons were advanced to explainwhy an answer was not promptly filed. Thereafter,although the time for filing a response to the NoticeTo Show Cause had been extended, Respondent'scounsel, by letter dated July 14, 1976, advised theBoard that Respondent's president had instructedhim not to file a response because the Company wasgoing out of business. As we do not believe that theaforedescribed circumstances constitute good causewithin the meaning of Section 102.20 of the Board'sRules and Regulations for failure to file a timely an-swer, and in view of Respondent's failure to file aresponse to the Notice To Show Cause, despite thegrant of an extension of time, we shall grant the Mo-tion for Summary Judgment and deny the motion todismiss the complaint.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a California corporation with its prin-cipal place of business in San Francisco, California,isand has been since October 1976 engaged in thebusiness of transportation services in interstate com-merce.During the 6-month period from October1975 to March 31, 1976, inclusive, Respondent re-ceived in excess of $30,000 for providing transporta-tion services in interstate commerce. Projected on a1-year basis, Respondent, in the course and conductof its business operations, will receive in excess of$50,000 for providing transporation services in inter-state commerce.We find, on the basis of the foregoing, the Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it will1Counsel for the General Counsel also noted that only the Regional Di-rector can grant an extension of time to file an answer under Sec 102 22 ofthe Board's Rules and Regulations,Series 8, as amendedeffectuate the policiesof the Actto assert jurisdictionherein.11.THE LABOR ORGANIZATION INVOLVEDBrotherhood of Teamsters and Auto Truck Driv-ers,Local 85, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.III.THE CHARGING PARTYRobert Amableis an employee within the meaningof Section2(3) of the Act.IV. THE UNFAIR LABOR PRACTICESA. TheIndependent 8(a)(1) ViolationsOn or about February 10 and 11, 1976, the Re-spondent (1) threatened employees with plant closureif they supported the Union or designated or selectedtheUnion as their collective-bargaining representa-tive; (2) interrogated employees concerning whetherthey signed authorization cards in support of a peti-tion for an election; and (3) promised employeeswage increases in order to discourage them fromjoining or supporting the Union, and/or designatingor selecting the Union as their collective-bargainingrepresentative.Early inMarch 1976, Respondentgranted an employee a wage increase in order to per-suade him to disavow his support of the Union.Accordingly, we find that, by the aforesaid con-duct, Respondent has interfered with, restrained, andcoerced its employees in the exercise of their rightsguaranteed by Section 7 of the Act, and, by suchconduct, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.B. The 8(a)(3) and (1) ViolationsOn or about February 17, 1976, Respondent laidoff its employees Robert Amable, Robert Tittel, andRobert Clark because of their activities on behalf ofthe Union and/or because of their protected concert-ed activities.On or about February 27, 1976, Re-spondent terminated its employee Robert Amableand on or about March 4, 1976, terminated employ-ees Robert Tittel and Robert Clark because of theiractivities on behalf of the Union and/or because oftheir protected concerted activities. COAST CONTAINER SERVICE, INC.161Accordingly, we find that, by the aforesaid con-duct,Respondent discriminated in regard to theterms and conditions of employment of its employ-ees, thereby discouraging membership in a labor or-ganization and that, by the aforesaid conduct, Re-spondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (I) of the Act, we shallorder that it cease and desist therefrom, and that ittake certain affirmative action 'as set forth below de-signed to effectuate the purposes and policies of theAct.Having found that Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily layingoff employees Robert Amable, Robert Tittel, andRobert Clark and thereafter discriminatorily termi-nating them, we shall order 'Respondent to offerthem immediate and full reinstatement to their for-mer jobs or, if such jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or other, rights and, privileges and makethem whole for any loss of earnings they may havesuffered by payment to them of sums equal to theamount they normally would have earned as wagesfrom the date of their layoffs to the date of reemploy-ment, if reemployed, and from' the dates of their ter-minations to the date of the Respondent's offer ofreinstatement, less net earnings, in accordance withthe formula set forth in F.W.'Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAw1.Respondent,Coast ContainerService, Inc., isan employer engaged in commercewithin the mean-ing of Section2(6) and (7) of the Act.2.Brotherhood of Teamsters and Auto TruckDrivers,Local 85, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the mean-ing of Section 2(5) of the Act.3.RobertAmable is an employee within themeaning of Section 2(3) of the Act.4.By the acts described in section IV, A, above,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, its employees in the exercise of the rightsguaranteed to them by Section 7 of the Act, andthereby has engaged in and is engaging in unfair la-bor practices within the meaning of Section 8(a)(1) ofthe Act.5.By the acts described in section IV, B, above,Respondent has discriminated, and is discriminating,in regard to hire or tenure of employment or anyterm or condition of employment to encourage ordiscouragemembership in any labor . organizationand has thereby engaged in, and is thereby engagingin, unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, CoastContainer Service, Inc., San Francisco, California, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with plant closure ifthey supported the Brotherhood of Teamsters andAuto Truck Drivers, Local 85, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, or des-ignated or selected the above Union as their collec-tive-bargaining representative.(b) Interrogating employees concerning whetherthey had signed union authorization cards in supportof a petition for an election.(c)Promising employees wage increases in orderto discourage them from joining or supporting theabove Union, and/or designating or selecting theabove Union as their collective-bargaining represen-tative.(d)Granting an employee a wage increase in or-der to persuade the employee to disavow his supportof the above-named Union.(e)Discouraging membership in the above Union,or any other labor organization, by discriminatorily 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaying off or terminating employees or by otherwisediscriminating in regard to hire or tenure of employ-ment or any term and condition of their employ-ment.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer immediate and full reinstatement toRobert Amable, Robert Tittel, and Robert Clark totheir former jobs or, if those jobs no longer exist, tosubstantially -equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of earnings in themanner set forth in the section herein entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its San Francisco, California, place ofbusiness copies of the attached notice marked "Ap-pendix." 2 Copies of said notice, on forms providedby the Regional Director for Region 20, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with plantclosure if they support the Brotherhood ofTeamsters and Auto Truck Drivers, Local 85,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,or designate or select the above Union as theircollective-bargaining representative.WE WILL NOT interrogate employees concern-ing whether they had signed union authorizationcards in support of a petition for an election.WE WILL NOT promise employees wage in-creases in order to discourage them from joiningor supporting the above Union, and/or desig-nating or selecting the above Union as their col-lective-bargaining representative.WE WILL NOT grant an employee a wage in-crease in order, to persuade the employee to dis-avow his support of the above Union.WE WILL NOT discourage membership in theabove Union, or any other labor organization,by discriminatorily laying off or terminating em-ployees or by otherwise discriminating in regardto hire or tenure of employment or any term andcondition of their employment.WE WILL offer immediate and full reinstate-ment to Robert Amable, Robert, Tittel, andRobert Clark to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges, and make themwhole for any loss of pay suffered as a result ofbeing discriminatorily laid off and terminated.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7ofthe Act.COAST CONTAINERSERVICE, INC.